Case: 5:09-cr-00055-JMH-HAI Doc #: 148 Filed: 08/17/21 Page: 1 of 6 - Page ID#: 1541



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


  UNITED STATES OF AMERICA                )
                                          )
        Plaintiff,                        )                 Case No.
                                          )              5:09-CR-55-JMH
  v.                                      )
                                          )             MEMORANDUM OPINION
                                          )                 and ORDER
  STEVEN CHRISTOPHER CHANEY,              )
                                          )
        Defendant.                        )

                                 ** ** ** ** **

        Steven Chaney is a 32 year-old inmate, currently incarcerated

 at    the   United   States   Penitentiary     (USP)    in   Tucson,   Arizona.

 According to the Bureau of Prison’s (BOP) Inmate Locator, Chaney’s

 release date is on January 27, 2023. This matter is now before the

 Court on Chaney’s motion for reconsideration on the denial of his

 compassionate release motion. For the following reasons, Chaney’s

 motion (DE 147) is denied.

       I.    Background

        On October 29, 2009, Chaney pleaded guilty to one count of

 possession of a firearm by a convicted felon. (Minute Entry: DE

 23). The conviction stems from the theft of a firearm from a law

 enforcement officer during an attempted escape in March 2009.

 (Presentence Report: DE 67, ¶¶ 6-11). Because his criminal history

 included three prior burglary convictions, he was designated an

 Armed Career Criminal, and sentenced to the statutory minimum

                                   Page 1 of 6
Case: 5:09-cr-00055-JMH-HAI Doc #: 148 Filed: 08/17/21 Page: 2 of 6 - Page ID#: 1542



 sentence of 180 months of imprisonment. (Id. at 6, ¶¶ 24, 35;

 Judgment: DE 32).

       Chaney began seeking compassionate release in April 2020;

 since then, the record reflects his repeated pattern of filing of

 miscellaneous documents, including letters to the Clerk and the

 Court, as well as supplemental case law and motions in support of

 his pursuit for this kind of relief. See e.g., DE 84, 85, 87, 89,

 91, 92, 93, 103, 105, 106, 108, 109, 110, 119, 122, 123, 125, 127,

 128, 131 & 136).

       The     Court      denied    Chaney’s      most    recent     motion     for

 compassionate release on July 21, 2021. (DE 144). Now, Chaney

 argues      that   the   Court    erred    in    finding     that   he   was   not

 “immunocompromised”        and    that   there   were   no   extraordinary     and

 compelling reasons warranting his release. He also argues that he

 is rehabilitated, and that the Court failed to consider other kinds

 of available sentences available to him. (DE 147 at 4-6).

       II.    Analysis

       “[C]ourts adjudicating motions             to reconsider in criminal

 cases typically evaluate such motions under the same standards

 applicable to a civil motion to alter or amend judgment pursuant

 to Fed. R. Civ. P. 59(e).” United States v. Guzman, No. 5:16-CR-

 41- JMH-EBA, 2019 WL 4418015, at *2 (E.D. Ky. Sept. 16, 2019)

 (citation and quotation marks omitted). The standard for a motion

 to reconsider under Rule 59(e) is “necessarily high.” Hewitt v. W.

                                    Page 2 of 6
Case: 5:09-cr-00055-JMH-HAI Doc #: 148 Filed: 08/17/21 Page: 3 of 6 - Page ID#: 1543



 & S. Fin. Grp. Flexibly Benefits Plan, No. 16-120-HRW, 2017 WL

 2927472, at *1 (E.D. Ky. July 7, 2017). A court may only grant a

 Rule 59(e) motion if the moving party shows (1) a clear error of

 law; (2) newly discovered evidence; (3) an intervening change in

 the controlling law; or (4) a manifest injustice. GenCorp, Inc. v.

 Am.   Int’l    Underwriters,     178   F.3d      804,   834   (6th     Cir.   1999)

 (citations omitted).

       “District     courts    should   consider     all   relevant      §   3553(a)

 factors before rendering a compassionate release decision.” United

 States v. Jones, 980 F.3d 1098, 1114 (6th Cir. 2020). “But as long

 as the record as a whole demonstrates that the pertinent factors

 were taken into account by the district court[,] a district judge

 need not specifically articulat[e] its analysis of every single §

 3553(a)    factor.”     Id.   (emphasis     in    original)     (citations       and

 quotation marked omitted). In undertaking this analysis, “[t]he

 district    court    has   substantial    discretion.”        United    States   v.

 Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020).

       Chaney argues that the Court should reconsider its previous

 opinion to correct a clear error of law or prevent a manifest

 injustice. (DE 147 at 3-4). He first claims that the Court did not

 consider the extent of his immunocompromised status, and that

 “[n]ew evidence demonstrates … [he] is at increased risk” given

 this status. (Id. at 4).



                                   Page 3 of 6
Case: 5:09-cr-00055-JMH-HAI Doc #: 148 Filed: 08/17/21 Page: 4 of 6 - Page ID#: 1544



       The Court previously considered Chaney’s medical records and

 has reviewed them again for purposes of this motion. As an initial

 matter, Chaney was diagnosed with COVID-19 on November 9, 2020,

 and had recovered by November 25, 2020. (DE 141-5 at 38). As of

 April 14, 2021, Chaney had received both doses of the Moderna

 vaccine, and thus, was fully vaccinated. To the extent that he is

 fearful of contracting the virus again, Courts have generally found

 that any fears in contracting the virus while incarcerated is not

 an “extraordinary and compelling” reason to grant compassionate

 release. See United States v. Wood, No. 2:12-cr-27-1, 2021 WL

 1134772, at *5 (E.D. Tenn. Mar. 24, 2021); United States v. Jent,

 No. CR 6:13-026-DCR, 2020 WL 6829760, at *1 (E.D. Ky. Nov. 20,

  2020); see United States v. Bothra, No. 20-1364, 2020 WL 2611545,

  at *2 (6th Cir. May 21, 2020) (“Courts have been reluctant to find

 that generalized fears of contracting COVID-19, without more,

 constitute       a     compelling      reason.”      (citation       omitted)).

        The Court recognizes that Chaney has irritable bowel syndrome

  (IBS). However, this condition is not life threatening and it is

  not terminal; rather, it is a common disorder for which Chaney has

  been, and continues to receive treatment. The Court has reviewed

  the entire record, and continues to find that that his present

 circumstances        are   no   different     than    any    other    defendant

 incarcerated during the COVID-19 pandemic.



                                   Page 4 of 6
Case: 5:09-cr-00055-JMH-HAI Doc #: 148 Filed: 08/17/21 Page: 5 of 6 - Page ID#: 1545



       Additionally,        contrary      to    Chaney’s        characterization

 otherwise, the Court considered all of the relevant § 3553(a)

 factors as required. Chaney’s conviction and criminal history

 reflects a serious pattern of danger to society. In its decision,

 the Court plainly outlined all of the § 3553(a) factors, explicitly

 discussing its analysis of the § 3553(a) factors related to the

 nature and circumstances of Chaney’s crimes, his criminal history,

 his sentencing guideline range, his time served, and his need for

 further     rehabilitation.      Therefore,     the   opinion     as     a   whole

 demonstrates that the Court took into account the pertinent §

 3553(a)     factors     when     deciding     whether     to     grant       Chaney

 compassionate release.

       In short, Chaney has not shown that the Court’s opinion

 contained any error “so egregious that an appellate court could

 not affirm the district court’s judgment.” United States v. Combs,

 Criminal Action Nos. 6:04-54-DCR, 7:01-17-DCR, Civil Action No.

 6:09- 7069-DC, 2012 WL 4460745, at *1 (E.D. Ky. Sept. 26, 2012).1

       Chaney has also failed to provide any explanation as to                  how

 the Court’s previous opinion constituted a manifest injustice.



 1
  To the extent that Chaney argues that the Court did not address
 the kinds of sentences available, the Court thoroughly articulated
 that his release was simply not appropriate. Therefore, the Court
 need not address any supplemental arguments, tangential or
 otherwise, as they are not warranted and would not alter the
 Court’s analysis.

                                   Page 5 of 6
Case: 5:09-cr-00055-JMH-HAI Doc #: 148 Filed: 08/17/21 Page: 6 of 6 - Page ID#: 1546



 Given the high standard for granting motions for reconsideration

 and the substantial discretion the Court has in deciding motions

 for    compassionate       release,     the    Court     cannot     find    that

 reconsideration is necessary in these circumstances.

       III. Conclusion

       Chaney is projected to be released in January 2023. To deter

 future criminal conduct, promote respect for the law, and provide

 just punishment, early release is not appropriate. Chaney must

 commit to fulfilling the remainder of his rather short time left

 in prison to focus on a complete rehabilitation process in                 order

 to ensure that he will lead a quality life upon his release.

       For the reasons stated herein, IT IS ORDERED that Defendant

 Steven Chaney’s motion for reconsideration (DE 147) is DENIED.

       This the 17th day of August, 2021.




                                   Page 6 of 6
